 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Congress finds that,in the public interest,itcontinues to be the respon-sibilityof the Federal Government to protect employees'rights to organize,choose their own representatives,bargain collectively,and otherwise engage inconcerted activities for their mutual aid or protection. . . .Turning back to a point noted early in these "Conclusions":the Unions' con-cession that for a brief period before the filing of the charge the Unions werepicketing for an object declared unlawful by the recent amendments.In view of theprompt action by the Unions to publicize its withdrawal of that object,the TrialExaminer perceives no reason to believe that a cease-and-desist recommendationwould further effectuate the policies of the Act.Finally, it is concluded and found that the evidence does not sustain the allegationthat the Respondents have violated Section 8(b) (7) (C) of the Act.Under all the circumstances described above, the Trial Examiner will recommendthat the complaint be dismissed in its entirety.To hold otherwise,he believes,would be to lend applause to the spectacle of nimble employers thus playing juris-dictional hopscotch on the graves of employee rights.[Recommendations omitted from publication.]Local 705, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America;Louis Peick,its Sec-retary and Treasurer;Joseph Desmyter,Business Agent andCartage and Terminal Management Corporation.CaseNo.13-CP-3.February 20, 1961DECISION AND ORDEROn May 20, 1960, Trial Examiner Arthur E. Reyman issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices within the meaning of Section 8(b) (7) (C) of theAct, and recommending that they cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.The Trial Examiner further found that theRespondents had not violated Section 8(b) (1) (A) of the Act. There-after the Respondents and the General Counsel filed exceptions to theIntermediate Report and briefs.On September 8, 1960, oral argu-ment was held before the Board in Washington, D.C.; the GeneralCounsel, the Respondents, and the Charging Party participated.The Board has reviewed the rulings made by the Trial Examinerat the hearing, and finds that no prejudicial error was committed..The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the briefs, the oral argument,' and.the entire record in the case, and hereby adopts the findings, conclusions, and recommendations of the Trial Examiner, with the follow-ing modifications.The Board Members unanimously agree on the evidentiary factsfound by the Trial Examiner : Particularly, that the Respondents1Members Rodgers and Kimball, although not present at the oral argument,have con-sidered the transcript thereof.130 NLRB No. 70. LOCAL 705, INT'L BROTHERHOOD OF TEAMSTERS, ETC.559'picketed Cartage for more than a reasonable period of time after No-vember 13, 1959, the effective date of Section 8(b) (7) (C), withoutfiling an election petition; an object of the picketing was to forceCartage (1) to employ certain union members (the former Rissdrivers) for work it was then performing without union members,and (2) to recognize and bargain with the Union as the representativeof such employees, although the Union was not currently certified astheir representative.Moreover, the picketing had the effect of in-ducing stoppages of deliveries.The Respondents argue that the picketing nevertheless did notviolate Section 8(b) (7) (C), principally on the ground that no recog-nition dispute was involved, that Cartage in fact recognized the Unionas the representative of the former Riss drivers, and that the onlydispute was over the terms and conditions of their employment. Inour opinion this constitutes anadmissionof the alleged violation, forSection 8(b) (7) (C) prohibits picketing not only with an object offorcing an employer to recognize a labor organization, but also, as theRespondents here concede to be the case, with an object of forcing anemployer tobargain witha labor organization.Moreover, the factsdo not support the argument that recognition was not an object ofthe picketing. InLewis Food Company,115 NLRB 890, 892, for ex-ample, a union struck an employer to force the reinstatement of cer-tain discharged employees; and the Board rejected a similar argu-ment and found that an object or purpose of the strike was to requirethe employer to recognize and bargain with the union "as to thismatter." 2Nor can we accept the reasoning of our dissenting colleague thatbecause the picketing here might be deemed to violate Section 8 (b)(4) (D), it cannot for that reason be found to be a violation of Section8(b) (7) (C). The Board has held that conduct which violates Section8 (b) (4) (D) of the Act may also violate other sections of the Act, suchas 8 (b) (4) (A) 3 and 8 (b) (2),' and we perceive nothing in the natureof the conduct prescribed by Section 8(b) (7) (C) which precludes ap-plication of the principle of the cited cases to the instant case.'2 Accord -Maeatee, Inc,127 NLRB 683;General Ore, Inc,126 NLRB 172;WestSeattleDodge Company,125 NLRB 729;IndustrialChrome Plating Company,121NLRB 1298 See alsoBlinne Construction Company,130 NLRB 587, with respect tothe Respondents' argument that the picketing was in protest against alleged unfair laborpractices by Cartage.Member Fanning believes that the Respondent's picketing in thiscase had as its object recognition as majority representative of applicants (Riss' drivers)for employment with Cartage at a time when Cartage had no employees.He thereforedoes not rely on his colleagues' further finding, in reliance on theLewis Food Companycase, that a strike to force reinstatement of discharged employees constitutes a strikefor recognition, or that the Respondent's picketing was to force such reinstatement.-8 United Brotherhood of Carpenters and Joiners,etc., et al.(Wendnagel & Company),119 NLRB 1444, set aside on other grounds 261 F. 2d 166 (C.A. 7).'Local Union No. 48, Sheet Metal Workers, etc.,etal.(AcoustiEngineering ofAlabama, Inc ),120 NLRB 212.5 As Member Fanning is not convinced that the facts in this case indicatea juris-dictional dispute in the sense of Section 8(b) (4) (D), he deems it unnecessary to decide 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we find, in agreement with the Trial Examiner's con-clusion, although not with his reasoning, that the Respondents vio-lated Section 8(b) (7) (C) of the Act by picketing Cartage for morethan a reasonable period of time after November 13, 1959, withoutfiling an election petition.We shall therefore order the Respondentsto cease and desist from the unfair labor practice found and to takethe affirmative action set forth below.ORDERUpon the entire record in the case, and pursuant to Section 10(c) of-theNational Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondents, Local 705, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, its officers, representatives, agents (including Louis Peickand Joseph Desmyter), successors, and assigns, shall :1.Cease and desist from picketing or causing to be picketed Cartageand Terminal Management Corporation, where an object thereof isforcing or requiring said corporation to recognize or bargain withthem as the representative of its employees, in violation of Section8(b) (7) (C) of the Act.2.Take the following affirmative action which the Board finds will^efectuate the policies of the Act :(a)Post at its business offices and meeting halls copies of the noticeattached hereto marked "Appendix." 6 Copies of said notice, to befurnished by the Regional Director for the Thirteenth Region, shall,after being duly signed by the Respondent's authorized representa-tives, be posted by the Respondents immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to members are,customarily posted.Reasonable steps shall be taken by the Respond-ents to insure that said notices are not altered, defaced, or covered byany other material.(b)Furnish to the Regional Director for the Thirteenth Regionsigned copies of said notice for posting at Cartage's offices in placeswhere notices to employees are customarily posted.The other pro-visions of the preceding paragraph shall apply insofar as applicable.(c)Notify the Regional Director for the Thirteenth Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.whether picketing which constitutes a violation of Section 8(b) (4) (D) does or does notviolate the provisions of Section 8(b) (7) (C).6In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." LOCAL 705, INT'L BROTHERHOOD OF TEAMSTERS, ETC.561IT IS FURTHER ORDERED that the allegations of the complaint that theRespondents violated Section 8(b) (1) (A) of the Act be, and theyhereby are, dismissed.MEMBER KIMBALL, dissenting :I am in agreement with the factual finding of the Board majoritythat the Union in picketing the Cartage and Terminal ManagementCorporation had as an object of such picketing the forcing of Cartageto assign work to one "class" of employees, to wit : The drivers previ-ously employed by Riss, and the displacement of employees, as theTrial Examiner found, to whom Cartage had assigned such work.I am unable to agree however with the conclusion of law reachedby the majority of the Board that the picketing thus described vio-lated Section 8(b) (7) (C) of the Act as alleged in the complaint.Upon the facts described, it is my view that such picketing falls withinthe ambit of Section 8(b) (4) (D), as amended by the Landrum-Griffin Act, for such picketing does "threaten, coerce, or restrain [a]person engaged in commerce or in an industry affecting commerce[to wit, Cartage]," when such picketing has as in the instant case anobject of(D) forcing or requiring any employer [Cartage] to assignparticular work to employees in a particular labor organizationor in a particular . . . class [to wit, former employees of Riss]rather than to employees in another . . . class [to wit, the presentemployees of Cartage], unless such employer is failing to conformto an order or certification of the Board determining the bargain-ing representative for employees performing such work :I would point out that Section 8(b) (7) (C) of the Act applies topicketing having as an object the forcing of an employer to recognizeand bargain with a labor organization as the representative "of his[the employer's] employees," which is not the situation in the instantcase.Instead, the object in this case was displacement of such em-ployer's employees by the former employees of the predecessor em-ployer, Riss.To conclude that Congress in enacting 8(b) (7) (C) could have in-tended that the situation here presented could fall into both sectionsof the Act should not lightly be inferred, for it is a sound rule ofstatutory construction to apply that portion of the Act which morenearly covers the situation existing rather than to attempt to extendand apply another portion of the Act of doubtful application.Therefore, in view of the wording of Section 8(b) (7) (C) and thecomplete absence of legislative history to support the view of the5372:14-61-vo1. 130-37 562DECISIONSOF NATIONAL LABOR RELATIONS BOARDmajority, I believe that the clear meaning of that section cannot withvalidity be expanded to cover the present case.Accordingly, I woulddismiss the 8 (b) (7) (C) complaint in its entirety.APPENDIXNOTICE TOMEMBERS ANDTO EMPLOYEES OF CARTAGE AND TERMINALMANAGEMENT CORPORATIONPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT picket or cause to be picketed Cartage and Ter-minal Management Corporation, where an object thereof is forc-ing or requiring said corporation to recognize or bargain with usas the representative of its employees, in violation of Section8 (b) (7) (C) of the Act.LOCAL 705, INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, W'VAREHOUSEMENAND HELPERSOF AMERICA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Dated-----------------------------------------------------(Louis PEICK)Dated-----------------------------------------------------(SOSEPH DESMYTER)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis is a proceeding under Section 10(b) of the National Labor Relations Act, asamended (61 Stat. 136; 73 Stat. 519), hereinafter called the Act.The amendment,contained in Public Law 86-257(Labor-Management Reporting and Disclosure Actof 1959, enacted September 14, 1959),to be considered,isSection 8(b) (7), to beread in conjunction with Section 8(b)(1)(A)of the Act before amendment byPublic Law 86-257.Upon a charge filed on December 18, 1959,by Cartage and Terminal ManagementCorporation (hereinafter sometimes called Cartage or theCharging Party), theGeneral Counsel of the National Labor Relations Board on behalf of the Board, bythe Regional Director for the Thirteenth Region, on January 22, 1960, issued a com-plaint and notice of hearing against Local 705, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America;Louis Peick, its secre-tary and treasurer;and Joseph Desmyter,business agent,as Respondents,assertingviolations by them of the provisions of the Act mentioned above.The Respondentsfiled timely answer to,the complaint,effectively denying the allegations of substan-tive violations of the Act.This matter came to be heard before the duly designated Trial Examiner at Chi-cago, Illinois, on February 23, 1960.The General Counsel, the Charging Party LOCAL705,INT'L BROTHERHOOD OF TEAMSTERS, ETC.563(Cartage), and the Respondents (the Union and its named representatives) wererepresented by counsel.At the hearing, it was stipulated between counsel, and thestipulation was received, that the record in Board Case No. 13-CC-216 (not pub-lished in NLRB volumes), heard by this Trial Examiner on December 16, 17, 18, and21, 1959 (including the stenographic transcript of testimony and all exhibits), beconsidered as containing all of the facts necessary to the determination of this pro-ceeding.Accordingly, the findings of fact and conclusions of law contained hereinare based on the whole of the evidence taken at the prior hearing in Case No.13-CC-216.At the hearing herein, oral argument was waived.The General Counsel bycounsel has submitted a brief and counsel for the Respondents has submitted pro-posed findings of fact and conclusions and a brief.The Respondents' motion todismiss the complaint, as renewed at the hearing, is disposed of by the findings setforth below.The complaint as amended in this case (Case No. 13-CP-3) sets forth that Riss& Company (hereinafter sometimes called Riss) is a common motor carrier offreight in interstate commerce, and maintains terminals in several cities, includingone in Chicago, Illinois; that Cartage, engaged in local carrier service, handles localpickup and delivery of freight for Riss at the Chicago terminal and in other places;that the Respondent Union and its agents, Louis Peick and Joseph Desmyter, on orabout November 13, 1959, engaged in picketing Cartage, "and were causing Cartageto be picketed and since that time has continued to picket and cause Cartage to bepicketed at the Riss Company terminal in Chicago"; and that the Respondents en-gaged in and continue to engage in these activities, an object or objects thereof beingto force and require: (a) Cartage to recognize and bargain with Respondent Unionas the collective-bargaining representative of the employees of Cartage; and (b) theemployees of Cartage to accept and select Respondent Union as their collective-bargaining representative.The complaint goes on to allege that the Respondent Union at the times mentionedabove was not and is not now currently certified as the representative of the em-ployees of Cartage, and that the Respondents and each of them engaged in suchactivities without a valid petition under Section 9(c) of the Act, involving employeesof Cartage, having been filed within a reasonable period of time from the com-mencement of such picketing.Certain amendments to the complaint were received over the objection of counselfor the Respondents in Case No. 13-CC-216, at the opening of that hearing onDecember 16, 1959, to bring Desmyter into the case, to allege that he on or aboutSeptember 23, and on or about October 5, 1959, threatened employees with bodilyharm if they did not support the strike of the Union and the picketing of the Rissterminal or to cease working or handling goods for Cartage.The effect of theamendments allowed then, which included one to show that the complaint thereconcerned violation of Section 8(b)(1)(A) as well as Section 8(b)(4)(A) of theAct, did not at that time much affect, in the opinion of the Trial Examiner, themerits of the case.The amendments were made prior to the taking of testimony.'In the instant case the General Counsel asserts actions on the part of the Respond-ents constituting unfair labor practices within the meaning of Section 8(b) (1) (A)and 8 (b) (7) of the Act.Upon the record as a whole, including the testimony of witnesses upon the stipu-lated record, heard by me in Case No. 13-CC-216, all the exhibits, and upon care-ful consideration, I make the following:i Prior to the hearing in Case No. 13-CC-216, theRegionalDirector for the ThirteenthRegion inMadden, et at. v. Local 705, et at.,had petitioned the United States DistrictCourt,Northern District of Illinois, Eastern Division, for an injunction under Section10(1) of the Act.That case was heard before the Honorable Michael L. Igoe, DistrictJudge.Case No. 59-C-1657. Judge Igoe filed his findings of fact and opinion in thatcase on October 31, 1959, 45 LRRM 2260. Before the hearing in this case on February 23,1960, Judge Igoe had received another application for injunction from the RegionalDirector which he denied.Case No. 60-C-79, February 16, 1960, 46 LRRM 2064. In eachof the proceedings before him under Section 10(1), Judge Igoe made findings of fact andconclusions which I have been asked to notice and have so done.If in this report I differ from the findings of fact of Judge Igoe, it is because he wasasked on "reasonable cause to believe" the facts set forth in a petition under Section 10(1)and after hearing to enjoin, whereas my task now is to fully consider the case and tomake final recommended findings. 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERS INVOLVED(a) Riss&Company, Inc., is,'and at all times material herein has been,a corpora-tion incorporated and existing under the laws of the State of Missouri,having itsprincipal office at Kansas City,Missouri,where it is engaged as a common motorcarrier of freight and operates in and through various States of the United States andmaintains terminals in various cities in several States, including a terminal in Chicago,Illinois.Riss annually receives a gross revenue in excess of $1,000,000 for thetransportation of freight between its Chicago,Illinois, terminal and terminals locatedin other States.(b) Cartage and Terminal Management Corporation is, and at all times materialherein has been,a corporation incorporated under the laws of the State of Michigan,having its principal office at Melvindale,Michigan.Cartage is engaged in the localcartage business in Detroit,Michigan; Kearny, New Jersey; Denver, Colorado;Kansas City and St. Louis, Missouri; and Chicago,Illinois; ineach of which citiesithandles local pickup and delivery of freight for Riss.Cartage annually receives agross revenue in excess of $50,000 for the services it performs for Riss&Company.In Chicago,Illinois,Cartage occupies and utilizes a Riss terminal in connection withitsoperations.Cartage is, and at all times material herein has been,engaged incommerce and its business operations affect and have affected commerce within themeaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 705, International Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America; Louis Peick, its secretary and treasurer; and Joseph Des-myter, business agent,are Respondents herein.Said Union is a labor organizationwithin themeaningof Section 2(5) of the Act; Peick is and has been secretary andtreasurer of said Union and the agent of Respondent Union within the meaning ofSections 8(b) and 2(13) of the Act; and Joseph Desmyter is, and at all times ma-terial has been,a business agent of said Union,and the agent of said Union within themeaning of Sections 8(b) and 2(13) of the Act.III.THE UNFAIR LABOR PRACTICESThe parties are not in substantial disagreement on the facts giving rise to thisdispute, as shown in the briefs filed on their respective behalfs.They are not atall in accord on the answers to the questions of law to be decided on the basis ofthe facts as disclosed by the record, nor the interpretation of Section 8(b) (7) (C)of the Act as applied to the facts herein.Briefly, the facts are these:Riss, prior to August 21, 1959, trucked goods into the Chicago area to its ter-minal in Chicago and performed its own local pickup and delivery work with itsown equipment and employees.On this date Riss entered into a contract with Car-tage, under which Cartage agreed to take over the local pickup and delivery workwhich Riss had theretofore been doing for itself.The arrangement made underthis contract was practically identical in terms to other contracts in other citiesbetween Riss and Cartage.Whatis referred to as the original agreement betweenthese two employers was contained in the letter dated January 16, 1958, directedto Joseph C. Bromley, president of Cartage, by R. R. Riss, Sr., president of Riss,and accepted by Bromley, to cover pickup and delivery of freight by Cartage forRiss in the Detroit commercial zone.The terms of that original agreement, referredto below, were accepted as applicable to the service to be furnished by Cartage toRiss in Chicago, as evidenced by an agreement between the two companies datedAugust 21, 1959.At the time the Chicago agreement was entered into, Riss employed some 11 or12 drivers to handle the local pickup and delivery work, these men being repre-sented for purposes of collective bargaining by the Respondent Union, as shownby a written agreement between the Union and Riss, such agreement by its termsto cover the period January 1, 1958, through December 31, 1960.On September 4, 1959, President Bromley of Cartage and Arthur Tisch, vicepresident-secretary of Cartage, called at the office of the Union for the purpose ofentering into a contract covering the operations of Cartage in Chicago in connec-tion with the pickup and delivery work to be done for PissThis meeting had beenarranged by an appointment made by Bromley with officials of Local 705. RobertBlazewick, terminal manager for Riss at Chicago, attended the meeting.Bromleyand Tisch conferred with Louis Peick, secretary-treasurer of the Union, and Joseph LOCAL 705, INT'L BROTHERHOOD OF TEAMSTERS, ETC.565Desmyter, one of its business agents.The company representatives informed theunion representatives that they had come to sign a contract covering the presentemployees at Riss; upon inquiry, Bromley told Peick that he did not intend to layoff any of the Riss drivers, but, on the contrary, would take over the then presentcomplement of personnel "and all the attendant benefits."At the time of this September 4 meeting, no date had been set for the taking overof local operations by Cartage.At this meeting the union representatives learnedthat Cartage would not own any physical assets in the State of Illinois (their prin-cipal place of business being at Melvindale, Michigan) and therefore requested aletter from Riss guaranteeing the drivers formerly employed by Riss to be employedby Cartage 2 weeks' wages and vacation pay as a guarantee against repetition ofwhen, once before, Riss had turned over its local operations to another companythat had subsequently gone out of business without meeting its full wave obliga-tions to its employees-the Union wanted a guarantee of Cartage's performanceso as to protect members of the Union in the event Cartage should default on itscontract obligations at any time in the future.Bromley at that meeting indicatedthat he could not commit Riss but that he would discuss the matter with that com-pany.After some further discussion, Bromley signed two copies of a labor con-tract which contained terms and conditions identical to those in the current agree-ment between Riss and the Respondent Union.These copies were not executedby anyone on behalf of the Union, but were retained by the union representatives,Peick making it clear that whether or not the Union would enter into a contractwith Cartage would depend on whether Riss would become Cartage's guarantor andwhether the Union's executive board would consider the matter further.At thistime Cartage did not question the Union's majority status.About a week later, Peick presented the facts to the executive board of the Unionin connection with the proposition of Cartage through Bromley and Tisch, and ex-plained that as a part of the negotiations and before he would agree to a contractwith Cartage, he was insisting on the guarantee from Riss.Upon the approval ofthe executive board concerning the actions taken by Peick and Desmyter, Peickand the president of the Union signed contracts previously signed by Bromley aspresident of Cartage.On September 17, Vice President-Secretary Tisch, accompanied by an attorney,called at the union office to determine whether Cartage had a contract with theUnion.Peick informed the attorney that the contracts had been signed on behalfof the Union and asked whether he and Tisch had brought the guarantee from Rissas insisted upon by the Union.Tisch and his attorney were unable to produce awritten guarantee; Peick refused to turn over a copy of the contract previouslysigned by Cartage and signed a week later by representatives of the Union, on theground that he had signed only because he understood, and had so assured theexecutive board, that the performance of Cartage of the terms and conditions ofthe collective agreement had to be guaranteed by Riss.After further discussionbetween the parties concerning the manner in which Cartage intended to conductitsbusiness, Tisch and the attorney left without the contract, both copies of whichremained in possession of the Union.At no time was the Union supplied with theguarantee from Riss which it insisted on as a part of any contractual relationshipit would enter into with Cartage.Cartage had established its Chicago headquarters at the Riss terminal.On September 21, 1959, Cartage began its Chicago operations, whereupon theUnion immediately began picketing Riss at the Riss terminal because, it claimed,Riss had failed to take the proper steps under its collective agreement with theUnion to terminate the Riss drivers and thus had engaged in a lockout when itturned its local operations over to Cartage on September 21.The Union wassuccessful in its contentions and by September 24 the Riss drivers were put backto work and continued to work for Riss through October 2.Under date of October 1, 1959, President Riss addressed a notice to all employeesof Riss & Company, Inc., members of Local Union 705, reminding them that Riss& Company, Inc , had entered into a contract with Cartage for local pickup anddelivery service in the Chicago area; that a representative of Cartage had previouslytalkedwith them regarding employment with that Company; that Riss "has re-quired' that Cartage attempt to employ all previous employees of Riss in accord-ance with their seniority status at Riss; that a representative of Cartage "will be atthe Riss terminal on Friday, October 2, at 9 a in. and throughout the day to talkto you"; and finally, "This will be your termination notice as an employee of Rissand Co Inc. and enclosed is your check for wages due through October 2, 1959."At the meeting of September 17, between Tisch and his attorney for Cartage andPeick for the Union, the matter of Cartage's plan to pay drivers on a commissionbasiswithout regard to the hours worked first came up.Between September 14 566DECISIONSOF NATIONALLABOR RELATIONS BOARDand 17, Tisch was engaged in efforts to negotiate terms of hire with individual Rissdrivers on conditions the Respondent Union says were in violation of the collectiveagreement between it and Cartage, which,ithas always maintained,became effec-tive upon the acceptance by the executive board of Bromley's signature and theexecution of the agreement by authorized union representatives.The GeneralCounsel says, for reasons stated below, that that contract never became effective.Between September 17 and 21, Tisch had interviewed men who responded toadvertisements placed in newspapers seeking drivers who owned their own tractors.On October 5, Cartage attempted to resume operations in the Chicago area andthe Union again picketed at the Riss terminal, this time the picketing being directedagainst Cartage.The Union has maintained a picket line made up of former Rissdrivers as pickets, since October 5.Cartage, on October 13, sent a telegram to the Union.This telegram,signed byBromley as president of Cartage, read:My signature on proposed contract is withdrawn and is to be of no force oreffect.I do not consider that any agreement is in effect between 705 and ourcompany.On the following day the Union by Peick sent a reply telegram to Bromley, asfollows :In regard to your telegram of thisdate this is to inform you that we do notregard your attempted unilateral action as affecting the validity of the contract.The contractremains in full force and effect.Between September 17 and 21, drivers responding to the advertisements placed innewspapers and interviewed and hired by Tisch,on October 5 signed a contract withand became employees of Cartage.The record shows that in each of the cities where Cartage performs local pickupand delivery for Riss (including Chicago) Cartage enters into a written agreementwith drivers which provides that the driver shall furnish equipment owned or leasedby him,the equipment being a tractor and Riss supplying the trailer,the driver tomaintain his tractor at his own expense, to pay all taxes,pay all license fees, pay alloperating costs of his tractor, pay for any additional substitute or relief driver'swages, provide and pay for workman's compensation,be responsible for all damageto tractor and trailer resulting from his own negligence,to authorize Cartage todeduct without limit any charge incurred in the operation of the tractor,pay for allvacation pay, holiday pay, and welfare and pension fund charges.Under this agree-ment,a driver is compensated for his services at a specified rate per hundredweightpicked up and delivered; the rate may vary according to whether it is a full truckloador a less than a truckload. Payment under this agreement is provided for by checkpayment at,the end of each week.The agreement continues subject to terminationby either party Cartage or the driver, at any time upon 30 days' written notice.In the interim September 14 to 17, 1959,itseems clear enough that Desmyterbrought to the attention of Tisch,provisions in the contract covering owner-driversand told Tisch that if Cartage wanted to buy the trucks and pay the men by the hourthey could take over the operation.The General'Counsel says that there is not and never has been a collective-bargaining agreement in effect between Cartage and Local 705. Therefore,he says,the picketing of Cartage by the Respondent Union clearly is for the purpose offorcing or requiring the Charging Party(Cartage)to recognize or bargain with theUnion as the representative of Cartage's employees and therefore is proscribed bySection 8(b) (7) of the Act.He contends that employees involved are those personshired by Cartage to drive for it after the Riss drivers rejected the offer of Cartage toemploy them.The General Counsel says that should it be found that there is acollective-bargaining agreement in effect between Cartage and the Union,the picket-ing being conducted by the Union is still for the object proscribed by Section 8(b) (7)of the Act.The Respondents take the position that the facts herein show that a valid contractwas entered into between Cartage and the Respondents and that Cartage was and isnow bound by the terms thereof. Left to be decided is the question of whether theemployees of Cartage are driver-employees or independent contractors and whetheror not the picketing at the premises of Cartage, which necessarily includes picketingthe premises of Riss, constitutes action proscribed by Section 8(b) (7) of the Act.The brief filed by each of counsel fairly presents the position of each party.Theproposed findings of facts and conclusions of law submitted to me by counsel forthe Respondents will be, as is apparent, adopted by me only in part.These findings,obviously,are based upon the opinion of Judge Igoe in the cases mentioned in foot-note 1, above.- LOCAL 705, INT'L BROTHERHOOD OF TEAMSTERS, ETC.567I have examined with some care the cases cited by counsel for the General Counselin support of his position in connection with whether or not there was and is a con-tract in existence between Cartage and the Union.2Continuing his argument he saysthat whe the common law doctrine of "right of control" is applied to this case it isapparent that the persons who went to work for Cartage on September 21 and againon October 5, 1959, are employees and not independent contractors. I agree.Because of the mere fact that the dispatcher of Riss informs Cartage concerningdestination of pickups and deliveries and further because the employees, or so-calledcontract drivers, follow routings as given to Cartage by the Riss dispatcher, does notweaken the control of Cartage over these drivers.I think that the drivers (other than the former Riss employees) employed directlyby Cartage are employees of Cartage because of themanner inwhich business isdone.Cartage directs completely the way in which the drivers go about the dailybusiness of picking up and delivering freight.They perform, it seems, in no mannerdifferent from that in which the drivers of Riss did the same work when Riss con-trolled directly pickup and delivery service before Cartage came into the picture.Calls to the Riss terminal from a customer who wants freight picked up is routedto a city driver through Cartage upon information furnished by the Riss dispatcher.The driver takes his truck to the point where the freight is waiting, loads it on histruck and brings it back to the terminal.Concerning incoming freight, it is removedfrom a Riss over-the-road truck at the Riss terminal and placed on a city truck andcarted from there by the city driver to the consignee. I agree with the GeneralCounsel that the only real difference in operations is that while ultimate or thelast supervision formerly lay with Riss over the Riss drivers, it now lies with Cartageover Cartage drivers.Further, as is shown by the evidence herein, the Cartagedriver did not need to own a tractor to go to work for Cartage at the time it wassetting up its Chicago operation-Cartage offered to arrange for former Riss driversto have the use of a tractor for a time if they wanted to try out Cartage on the termsCartage offered them.On the narrowissueof fact involved herein I believe there is sufficient evidence inthe record to show that Cartage exercises control over its employees and controlsthe work.The mere fact of close association of quarters between Riss and Cartageseems to me to have no bearing on the ultimate effect of control of Cartage of itsown drivers, whether hired through the advertisements and working under the con-tract between them and Cartage, or whether there is or is not a contract betweenCartage and the Union.With respect to the findings of fact and conclusions of law as proposed by counselfor the Union, I adopt as my own the proposed finding that Respondent Local 705isnot currently certified as the representative of any of the drivers of Cartage; Iadopt his proposed finding as my own thatsinceon or about October 5, 1959,Respondents have picketed Cartage and said picketing has been conducted for morethan 30 days after November 13, 1959, without the filing of a petition under Section9(c) of the Act for a Board election; I adopt his proposed finding that since October5, 1959, employees from various companies have driven up to the entrance to theterminal where Cartage is being picketed, to make pickups or deliveries, and havefailed to make some pickups and deliveries.Although, as pointed out above, the Riss dispatcher routed local pickup anddelivery service made by the employees of Cartage (the so-called contract drivers,Poston,Watts, Rollins, and Brunt), the fact is that the drivers acted directly underthe orders of Tisch until there camea timewhen Cartage abandoned its efforts tomake pickups and deliveries through its own drivers because of the picketing con-ducted by the Union at the premises occupied jointly by Riss and Cartage. .I canfind no basis of fact on which to rest a finding that thesigning ofthe union agree-ment by Bromley and the latersigningof the agreement by the union representativeconstituted, in the circumstances, a contract between Cartage and the Union.Thecondition laid down by the Union to the effect that Riss be required to guarantee pay-ment of wages for the drivers to be taken over by Cartage, imposed a condition thatwas never fulfilled.There was no complete meeting of the minds. I do not see howthe Union with justification can claim that Cartage reached an existing agreementcovering the ex-Riss drivers when the Union itself imposed the condition it did beforeallowing them to go to work for Cartage.2 General Counsel cites in support of his position that owner-driver employees are notindependent contractorsHe has citedNational Van Lines,123 NLRB 1272;StandardTrucking Company.122 NLRB 761 ;G. L Allen Company,117 NLRB 1055 ;NationalVan Lines,117 NLRB 1213;New Orleans Furniture ManufacturanqCo., 115 NLRB 1494;Local 148, Truck Drsvers and Warehousemen's Union, etc (Harry Griffin Trucking),114 NLRB 1494; andHoster Supply Company,109 NLRB 466. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel is precisely right, I think, when he says that the telegramof October 13 sent by Bromley to the Union only reaffirmed the fact that Bromleyhad not ever agreed to the terms and conditions imposed beyond theagreementwhich he signed and that, therefore, the agreement itself never went into effect.The reply of the Union on October 14 to that telegram to the effect that itclaimedthe contract to be in full force and effect was a claim or statement of position only,which I find, on the facts, was not valid.If I understand the position of the Union correctly, it has alwaysmaintainedthat Riss, for whose employees the Union was the recognized collective-bargainingrepresentative, had a right to go out of the local cartage business in Chicago andterminateits localdrivers as long as the discharges were effected in accordancewith the terms of the contract between Riss and the Union.It is clear enough that the dispute between September 1 and 24 grew out of thefailure of Riss to follow the contract in discharging or the way in which it dis-charged its drivers and the dispute was between Riss and the Union and not Cartageand the Union. Between September 24 and October 5, the Union does not disputethat Riss had the rightas managementprerogative to desert the local Cartagebusinessand have the right to discharge those driversengaged inmaking local pickup anddelivery service according to the terms of the agreement between Riss and theUnion. I find that on and after October 5 the Union had no dispute with Riss.Whether the Union may assert a dispute with Riss because of the possible failureof Riss to abide by its collective-bargainingagreementwith the Unionisnot ofimportance here, except to show that the dispute, as evidenced by picketing, grewinto a claimof the Union against Cartage and that the picketing conducted by theRespondentsis againstCartage, and is in the absence of a valid contract or collectiveagreement between Cartage and the Union. I think it is demonstrated that thepicketing of Cartage can be only for the purpose of forcing or requiring Cartage tobargain with the Union.BusinessAgent Desmyter,in answerto a question put tohim by the General Counsel, testified that picketing against Cartage was for thereason that the Union represented the employees of Cartage because "hehas a signedcontract . . . he [Bromley] claimed he would put all our men to work which hedid not do." The picketing conducted by the ex-drivers of Riss atthe terminal wassupported by a placardin the first instance reading:MEMBERSOFLOCAL 705I.B. of T.ONSTRIKEOn October 5 or 7, the words on the placard wereenlarged toincludethe nameof Cartage and TerminalManagementCorporation.I think that the picketing conducted was and is peaceful picketing within thepurview of thedecisionsof the Board and thecourts,whichare too numerous tomention.The facts show that there wereno real actsof violence and that theactivitiesengaged inby members of the Union in support of their picketing, werethe ordinary typesof suggestionin this kindof situation madeto driverscoming intothe terminalto persuade them that they should not go through the picketlineI findno substantial evidence to indicate that anyone was threatened or coerced by eitherthe picketsor unionrepresentative.Concluding FindingsThe pertinent provisions of the Act, to be considered herein with regard to allegedviolations, are these provisions of Section 8(b) (7) (C) :SEc. 8. (b) It shall be an unfair labor practice for a labor organization orits agents-(7) to picket or cause to be picketed, or threaten to picket or cause toto be picketed, any employer where an object thereof is forcing or requiringan employer to recognize or bargain with a labor organization as therepresentative of his employees, or forcing or requiring the employees ofan employer to accept or select such labor organization as their collectivebargaining representative, unless such labor organization is currently certi-fied as the representative of such employees:******* LOCAL 705, INT'L BROTHERHOOD OF TEAMSTERS, ETC.569(C) where such picketing has been conducted without a petitionunder section 9(c) being filed within a reasonable period of time notto exceed thirty days from the commencement of such picketing:Provided,That when such a petition has been filed the Board shallforthwith, without regard to the provisions of section 9(c)(1) or theabsence of a showing of a substantial interest on the part of the labororganization, direct an election in such unit as the Board finds to beappropriate and shall certify the results thereof:Provided further,That nothing in this subparagraph (C) shall be construed to prohibitany picketing or other publicity for the purpose of truthfully advisingthe public (including consumers) that an employer does not employmembers of, or have a contract with, a labor organization, unlessan effect of such picketing is to induce any individual employed by anyother person in the course of his employment, not to pick up, deliveror transport any goods or not to perform any services.Now, with respect to the allegations contained in the complaint regarding vio-lations of Section 8(b) (1) (A) of the Act, they must be dismissed on the facts foundherein, on the authority ofN.L.R.B. v. Drivers, Chauffeurs and Helpers, LocalUnion No. 639 (Curtis Brothers),362 U.S 274; 2828 U.S. Law Week, 4217. There,the Court, through Mr. Justice Brennan said (in part) :We conclude that the Board's interpretation of § 8(b)(1) (A) finds supportneither in the way Congress structured § 8(b) nor in the legislative history of§ 8(b)(1)(A).Rather it seems clear, and we hold, that Congress in the Taft-Hartley Act authorized the Board to regulate peaceful "recognitional" picketingonly when it is employed to accomplish objectives specified in § 8(b)(4); andthat § 8 (b) (1) (A) is a grant of power to the Board limited to authority toproceed against union tactics involving violence, intimidation, and reprisal orthreats thereof--conduct involving more than the general pressures upon personsemployed by the affected employers implicit in economic strikes.The Board's own interpretation for nearly a decade after the passage of theTaft-Hartley Act gave § 8 (b) (4) (A) this limited application.See, e.g.,Na-tionalMaritime Union,78 NLRB 971, enforcement granted, 175 F. 2d 686;Local 74, United Brotherhood of Carpenters (Watson's Specialty Store),80NLRB 533, enforcement granted, 181 F. 2d 126, affirmed, 341 U.S.707; PerryNorvell Co.,80 NLRB 225; MiamiCopper Co.,92 NLRB 322;Medford Build-ing & Construction Trades Council (Kogap Lumber Industries),96 NLRB 165;District 50, United Mine Workers (Tungsten Mining Corp.),106 NLRB 903.InPerry Norvell, supra,at 239, the Board declared: "By Section 8(b)(1)(A),Congress sought to fix the rules of the game, to insure that strikes and otherorganizational activities of employees were conducted peaceably by persuasionand propaganda and not by physical force, or threats of force, or of economicreprisal.In that Section Congress was aiming at means not at ends."TheBoard dismisses these cases as "dubious precedent." 119 NLRB, at 246.Wethink they gave a sounder construction to § 8(b)(1)(A) than the Board's con-struction in the present case.Turning now to the question of whether or not the Respondents have engaged inactivities in contravention of Section 8(b) (7) of the Act, separately and apart fromany other consideration, I find that the organizational and recognitional picketing asdescribed herein was in violation and is in violation of the provision of Section8(b) (7) (C) of the Act.I have no comment especially to make with respect to changing of the legend onthe placard carried by the pickets.The facts in this case show all too clearly thatthe picketing was against Cartage and not against Riss. It seems to me that thetestimony of Desmyter alone shows that the reason for the picketing implied acontinued organizational and recognitional objective against Cartage, and not againstRiss.I think, too, the record in this case shows that once having obtained recog-nition by Cartage, the Union undertook to impose its own conditions with respectto organization within the framework of the operations of cartage. It follows thatitmust be found, as I do, that the activities of the Respondents and each of themherein were in contravention of Section 8 (b) (7) of the Act.Upon the whole record in this case and based upon the findings set forth above, itis found that the Respondents and each of them engaged in activities in contraven-tion of the provisions of Section 8(b) (7) (C) of the Act. It seems clear enough inthe light of prior decisions that this section of the Act and its subsection are to beread apart and in their entirety, and that the Congress intended to prevent an obvioussituation for abuse of peaceful picketing.On the basis of all of the decisions here- 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDtofore rendered in connection with this comparably new part of the Act, I think, inwhole part, it is intended to correct situations such as the one evidenced in this case.What other reason would impel the Union to picket Cartage at the Riss terminalexcept to induce the drivers of Cartage in the course of their employment "not topick up, deliver or transport any goods or not to perform any services" except fororganizational purposes?Cartage had offered recognition and accepted recogni-tion, which the Union refused.The facts here show that the picketing by the Respondents was for organizationaland recognitional purposes only, and was not confined to the "purpose of truthfullyadvising the public (including consumers) that an employer does not employ mem-bers of, or have a contract with, a labor organization."I so find.N.L R.B. v.Drivers, Chauffeurs, Helpers Local Union No. 639 (Curtis Brothers),362 U.S. 274;Getreu v. Bartenders and Hotel and Restaurant Employees Union, Local 58, etc.(Fowler Hotel, Inc.),181 F. Supp. 738 (D.C. N. Ind.);McLeod v. Chefs, Cooks,Pastry Cooks and Assistants, Local89,etc.(Stork Restaurant),181 F. Supp. 742.Cf.,Valley Knitting Mills, Inc.,126 NLRB 441.Uponthe basis of the foregoing findings of fact,Imake the following:CONCLUSIONS OF LAW1.The Respondent, Local 705, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, is a labor organization within themeaning of Section 2(5) of the Act. Louis Peick and Joseph Desmyter,Respondentsherein,are agents of Local 705 within the meaning of Section 8(b) of the Act.2.On and after September 21, 1959, the Respondents engaged in and are stillengaging in picketing the premises of Cartage Terminal and Management Corpora-tion,the Charging Party herein, with the effect to induce employees of other em-ployers in the course of their employment not to pick up, deliver,or transport anygoods or not to perform any services.3.That such picketing has been conducted and is being conducted without apetition under Section 9(c) (1) of the Act being filed within 30 days after the com-mencement of the picketing by the Respondent Union.4.That by suchpicketing, the Respondents and each of them has engaged in andis engaging in unfair labor practices in violation of Section 8(b) (7) of the Act; andthat the aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Local Joint Executive Board of Hotel and Restaurant Employeesand Bartenders International Union of Long Beach andOrange County; Culinary Alliance Local No. 681[LeonardSmitley and Joseph W. Drown d/b/a Crown Cafeteria, a co-partnership]andPeter W. Irwin.Case No. 21-CP-4.Febru-ary 20, 1961DECISION AND ORDEROn April 6,1960, Trial Examiner James R. Hemingway issued andon April 18 amended his Intermediate Report in this proceeding,finding that the Respondent Unions had not engaged in the unfairlabor practices alleged in the complaint and recommending that thecomplaint be dismissed in its entirety, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the General Coun-sel filed timely exceptions to the Intermediate Report and a brief.On September 8, 1960, oral argument was held before the Board in130 NLRB No. 68.